Exhibit 10.16

LEASE MODIFICATION AGREEMENT

THIS LEASE MODIFICATION AGREEMENT, made this 27th day of November, 2006 by and
between HARTZ MOUNTAIN METROPOLITAN, a New Jersey general partnership, having an
office at 400 Plaza Drive, P.O. Box 1515, Secaucus, New Jersey 07096-1515
(hereinafter referred to as “Landlord”) and THE CHILDREN’S PLACE SERVICES
COMPANY, LLC, a Delaware limited liability company, having an office at 2
Emerson Lane, Secaucus, New Jersey (hereinafter referred to as “Tenant”).

WITNESSETH:

WHEREAS, by Lease dated May 3, 2006, Landlord leased to Tenant and Tenant hired
from Landlord 245,200 square feet of Floor Space located at 2 Emerson Lane,
Secaucus, New Jersey (hereinafter the “Original Demised Premises”); and

WHEREAS, Landlord and Tenant wish to modify the Lease to, inter alia, increase
the Floor Space leased by Tenant at 2 Emerson Lane, Secaucus, New Jersey, and
amend the Lease accordingly;

NOW, THEREFORE, for and in consideration of the Lease, the mutual covenants
herein contained and the consideration set forth herein, the parties agree as
follows:

1.         Preamble. The foregoing preambles are hereby incorporated by
reference herein and made a part hereof.

2.         Additional Premises: Landlord agrees to lease to Tenant and Tenant
agrees to hire from Landlord the Additional Premises, which Additional Premises
constitute 37,974 square feet of Floor Space, and which Additional Premises are
outlined in red on Exhibit A annexed hereto and made apart hereof. Effective
upon the Commencement Date of the Additional Premises (defined below), the
“Demised Premises,” as that term is used throughout the Lease, shall be deemed
to include both the Original Demised Premises and the Additional Premises and
shall constitute a total of 283,174 square feet of Floor Space.

3.         Term of Lease of Additional Premises: The Term of the Lease of the
Additional Premises shall commence on January 1, 2008 (the “Additional Premises
Commencement Date”) and shall expire on the Expiration Date set forth in Article
1.01 M. of the Lease.

4.         Fixed Rent for the Additional Premises. The Fixed Rent for the
Additional Premises shall be an amount at the annual rate set forth below; each
multiplied by the Floor Space of the Additional Premises.

Year 1

 

$

12.00 per square foot

 

Year 2

 

$

12.36 per square foot

 

Year 3

 

$

12.73 per square foot

 

Year 4

 

$

13.11 per square foot

 

 

1


--------------------------------------------------------------------------------


 

Year 5

 

$

13.51 per square foot

 

Year 6

 

$

13.85 per square foot

 

Year 7

 

$

14.19 per square foot

 

Year 8

 

$

14.55 per square foot

 

Year 9

 

$

14.91 per square foot

 

Year 10

 

$

15.29 per square foot

 

Year 11

 

$

15.67 per square foot

 

Year 12

 

$

16.06 per square foot

 

Year 13

 

$

16.46 per square foot

 

Year 14

 

$

16.87 per square foot

 

Year 15

 

$

17.30 per square foot

 

 

5.         Permitted Uses: The Additional Premises shall be used for the
Permitted Uses set forth in Article 1.01 Y of the Lease. So long as permitted by
applicable Legal Requirements, all or a portion of the Additional Premises may
also be used for the retail sale of infant’s, children’s and pre-teen clothing
and footwear and related accessories, including toys.

6.         Tenant’s Fraction: Effective upon the Commencement Date of the
Additional Premises, Tenant’s Fraction shall be deemed to be 100%; Article 1.01
KK. of the Lease shall be deemed so amended.

7.         Building Fraction: Effective upon the Commencement Date of the
Additional Premises, the Building square footage referenced in Article 1.01 F.
of the Lease shall be amended from “282,499” square feet to “283,174” square
feet.

8.         AS IS Condition: Landlord shall deliver and Tenant agrees to accept
the Additional Premises in “AS IS” condition. Landlord shall not be required to
perform any work in and to the Additional Premises.

9.         Security: On or prior to the Commencement Date of the Additional
Premises, Tenant shall deliver to Landlord an additional Letter of Credit, or an
amendment to the existing Letter of Credit, increasing the Security to be held
by Landlord pursuant to the Lease by the amount of $39,265.00 such that the
total Security to be held by Landlord (in the form of a Letter or Letters of
Credit) is $292,842.00.

10.       Renewal Option: Reference is made to Article R.2.of the Lease. Tenant
shall have comparable rights to extend the term of its lease of the Additional
Premises as are set forth in Article R.2. of the Lease with respect to the
Original Demised Premises, provided, however, the Fixed Rent for all Extended
Periods as it relates to the Additional Premises shall be at Fair Market Value
[as that term is defined in Article R.2 (3)(d)] and shall take into account the
considerations set forth in Article R.2 (3)(e) [i.e. the highest and best use
for the Additional Premises]; in no event shall any Fixed Rent with respect to
the Additional Premises during the Extended Period(s) be less than the Fixed
Rent paid by Tenant for the Additional Premises during the last year of the Term
(and any extension thereof) immediately preceding any such Extended Period.

2


--------------------------------------------------------------------------------


11.       Broker: Notwithstanding anything contained in the Lease or this Lease
Modification Agreement to the contrary, Tenant shall be responsible for any all
brokerage fees, commissions or other expenses in any way related to or arising
out of this Lease Modification Agreement or the transaction memorialized hereby.
Tenant agrees to indemnify and hold harmless Landlord against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, attorneys’ fees and
expenses, arising out of or in any way related to this Lease Modification
Agreement. Article 1.01 D. of the Lease and the last sentence of Article 31 of
the Lease shall not apply with respect to this Lease Modification Agreement.

12.       Deletion of Lease Provisions: Effective upon execution of this Lease
Modification Agreement, Articles R.3 and R.5. of the Lease shall be deemed
deleted and of no further force and effect.

13.       Binding Effect. Except as modified herein, the terms, conditions and
covenants of the Lease shall remain in full force and effect and shall be
binding upon and inure to the benefit of Landlord, Tenant and their respective
successors and permitted assigns. The paragraph headings herein contained are
for convenience and shall not be deemed to govern or control the substance
hereof.

14.       Governing Law. This Agreement shall be governed and construed under
the laws of the State of New Jersey.

15.       Inconsistency. Except as modified herein, the terms, conditions and
covenants of the Lease shall remain unchanged and otherwise in full force and
effect, and are hereby ratified and reaffirmed. In the event of an inconsistency
between this Lease Modification Agreement and the Lease, the terms herein shall
control.

16.       Fixed Rent for the Original Demised Premises: Effective upon execution
of this Lease Modification Agreement, the annual Fixed Rent for the Original
Demised Premises shall be as set forth below (and Article 1.10 N. of the Lease
shall be deemed so amended); in each instance the annual Fixed Rent set forth
below shall be multiplied by the square footage of Floor Space of the Original
Demised Premises:

Year l

 

$

5.00 per square foot

 

Year 2

 

$

5.15 per square foot

 

Year 3

 

$

5.30 per square foot

 

Year 4

 

$

5.46 per square foot

 

Year 5

 

$

5.63 per square foot

 

Year 6

 

$

5.77 per square foot

 

Year 7

 

$

5.91 per square foot

 

Year 8

 

$

6.06 per square foot

 

Year 9

 

$

6.21 per square foot

 

Year 10

 

$

6.37 per square foot

 

 

3


--------------------------------------------------------------------------------


 

Year 11

 

$

6.56 per square foot

 

Year 12

 

$

6.75 per square foot

 

Year 13

 

$

6.96 per square foot

 

Year 14

 

$

7.17 per square foot

 

Year 15

 

$

7.38 per square foot

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lease Modification
Agreement to be duly executed as of the day and year first above written.

 

HARTZ MOUNTAIN METROPOLITAN

 

By:

HARTZ MOUNTAIN INDUSTRIES, INC.

 

 

(“Landlord”)

 

 

 

 

 

 

 

By:

/s/ Irwin A. Horowitz

 

 

Irwin A. Horowitz
Executive Vice President

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES
COMPANY , LLC

 

 

(“Tenant”)

 

 

 

 

By:

/s/ Neal Goldberg

 

 

Neal Goldberg
President

 

 

 

 

By:

/s/ Steven Balasiano

 

 

Steven Balasiano
Senior Vice President-General Counsel

 

Copyright© Hartz Mountain Industries, Inc. 2003. All Rights Reserved. No portion
of this document may be
reproduced without the express written consent of Hartz Mountain Industries,
Inc.

4


--------------------------------------------------------------------------------